OFFICE   OF THE ATTORNEY    GENERAL     OF TEXAS
                         AUSTIN




Honorable Same8 E. Slldey, Dirsotor
Uotor TransportationDivision
Railroad Omsaisslon
Austin. Tour

Dear Sir:




                                          ;;o~h&tEgd;
                                   at Texan, transport ire&t
                                   tar   ainistere-   &f rellglcfn.

                                  the granting or rret passes
                                  Or Qherg8, Or tit188s then

                    r eleotrlc rellway capany,
                         y, Interurban railiffey
                         tersd transportationoom-
                           sleepiag 06r oompany,
               OZZl@%~,t8iephON  OOiU&X9.ny
                                         or person
    or assoolatlon or Q8WnU3 operating ths sem8,
    nor any r868iV8r or lasses thetie@, nor any
    OrriO8r, eg8nt Or 81&p1Oy98Or.reoeiY8r Or my
    such oompany in this State ahall knowingly haul or
    oarry any property rree of charge, or give or grant
      to any'jieroon,fIPplor assoalatlonor pmsons e
      rreo pane, rranlr,gritflegsor's~bsttt~t~~tor.pay      ..
      or a subteriugewhiob~io~uss&or x&Ich,Ia given
     "tb be..usedinst&ad:of:theregulti~t w c& rata'
      of transpartatIoi~:or            x2 r~~~ps’inilt whet-
                           any eaithorit
      soever-to travel or.to pass or honvey op transport
      any parson or property.rree, ECITpall any tram-.
      pfxtatlon ror snyW.ng                          exoept  mnney,   or   for any
      great*r or~less                    rats     tlian is-oharguP,alZ      parsons
      uxlsr   the, aane~oonditIbn.s,~-mew    anj'railway    or
      transporttitlonline8      'car pnrt dt line '3.43thIsLs st*tq
      cfr shall   knowlngly'~periaIfj  any parson to trawmlt       -
      Rw ElOSSS@ fiOe.in thIn;~tate~ Ol~ShE&~,&V8 alif
      frank or right or prIvi&ege to tr4xtimlt &ny nuiafm@
      frsa In thIs.:StaQe:orproperty *es of.oharge.or ..
      ior gretitrror less fare or rate than lo,, charyad.
      Other.pereone in~$bis Btate~for eimllar aerrlo~,-~
      except ell.:h$r$Iua$ter
                            providiiditith+e,tttlo.*
                                                                       .~
          AyMolr 4co6~'iionteIMoertein 5xo~iqi$Iontl to
Artloio4005..'Appertainfng $4 ariai5t~rsc#~elIgiOXk,~   It
provldesr      ',,.',
                    '*.
                      :
           nThs'preaed& artiale shall ,not.bqlkd to
      pw?urlt.’
              *.* 4 g r a o otf~
                              rlx o h e n&rrg op *
                                                 esses
      or free       franaportatlon,        &e&s,    prirIlwes,     cub-'
      rrtitutelr     for   pey,,or other      fjh*    poobAb$te&+y
      the provlsiqa             ar t&s preoedIng   ert$a.ale~to any of :.
      ths      foJ.lotdng~nase~~persom3i   .*‘*..* any'ralnister
      ~F4rp$iyui           on~Utrmitate,traps In this State
                .
                                .,         !.,,
                    ~.

.:
                Xn hrtiolo &IO8 there @Iso eppoar::;;
                                                   pro-rlslons
rbladng        to mInloteri.or reUglon,  es tollmist

           Nothing In'thls title ahsll:be hsld,to
      prevent eny oorgoretion,assooiationOr person
      meedxied In the first   s.rtI~Looi this title
      from granting trans~or*te~I*at the retieor one
      08At per mile to *      any minister  or r8lIgIon
      ror Intrastatetripe, or rrCg gr6mH.ng to Illtnls-
      ters of ralI&ion,reduoed rsteo   or On8-belf   the
          regular   fare    *        *    *.”
 Honorable Jmes E. KIlUey - Pa&e 3


            It SWNSS 018~ that the eXO0ptiOn in ravor or
 lsfniatersor rellglon spplieilonly to the transportation
 Or a.3 perSOn Of the PdEiStur end not to the tsan*~ortat~on
 or his proTertp. The 0xpressIon%ntraetate trips" appearing
 1x1Article 4006, and repeated In Artlole 4008, wif0stlY
 refers to the parson ana not to property. noperty does
 not tare "tripa*.
            Korenver, Artlolo 4006 aontelns oortein apeOifi0
 referen     to proportrt ~shlpmmt or fish ror rree distd-
 butIa in th0 waters of this State"; *por*onSasd ProPertY
 0arrfed In 0080s of goners1 epIdelni0; p0StIl0uOeor othar
 calamitous  vIsltation". This olearly implies that prOp0rtY,
 other t&m ss oxpressly,fmntIoned,   18 nut Inoluaed wfthb~
 the 0roeptIonsenu~10mt~din Artlole 4006.

             eignlfiaant,also, is ths raot that Artlols 4009
 axpresvly   provfdes   for the free trrmwortation   of~wwerty
 for 08rt&S p8rSOnS not inOiudi2q mbisters of reli61°n*
 It reads In paSt:
          "Arti   v4009. f'r00Transportation- ~othlq
     in this title shall Se oonstrned to prohibit any
     fmress o~pny from hauling or oarrying free or
     o~rcm any peokage or property or its a0tttfabona
     fide OTfIoors, attornays, agent8 and employee8
     v+hileIn the semloo .or suoh express    oatapan~r,
                                                      nor
     to pruvant suy art1018 being sent tree to any
     orphan how or other aharltable institution* * *.n
          me  deParW%Ut has heretoroseheld timtmt0r Oar-
rIers are subjaot to the provIsIons or Artioles i+OOfj to 4015,
InoluBIv8. OPiaion :lo.o-&h!itOPIniOa No. O-2983, end OpIuIou
.No.O-2983A.
          Inasmuch 68 Artiol0 4005 provid~s:,that.no-.~ranapor-
tation oampanles nhall '%nowInglyhaul or osrry any property
rre8 of oharge ? * * nor sell any transportationior anythIng.
eXOept money, or for snp gr.eL-ter0s lttssrat.0.thsnIS ObSrgSd
811 PersOnfJunder the same aonUItltnfi*, and nfzqe ArIAale
4006 and the other related statutes neither expr0sslp uor by
.




neaessary laplleatiicua
                      exaept t&e property Of mlaiatern of
rsliglon from the prohLbitlonsoonta%ned in Artials kOO5,
we are oompslled to reach the oonolu~lonthat suoh itiotor
aarr&re are wlthcut muthority 60 haul the propsrt~ oi
nlnlsters of religion without aharge OY at rmhaasd rates.

    ,.,Y                       Yours very truly